 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFluhrer Bakeries, Employer-Petitioner and GeneralTeamsters Local 137, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Union-Peti-tioner. Cases 20-RC- 13919 and 20-RM-2052September 20, 1977DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, aconsolidated hearing was held before a duly desig-nated Hearing Officer. After the hearing andpursuant to the National Labor Relations BoardRules and Regulations, Series 8, as amended, theRegional Director for Region 20 issued a Decisionand Direction of Election in the above-entitledproceeding. The Union-Petitioner filed a request forreview, and a brief in support thereof, which wasgranted by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds no prejudicialerror was committed. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:As found by the Regional Director, the Employerand Teamsters, Chauffeurs, Warehousemen & Help-ers Local 684, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (IBT Local 684),entered into a collective-bargaining agreement cover-ing the employees sought herein on October 15, 1975.The agreement was effective from October 1, 1975,through September 30, 1978. General TeamstersLocal 137, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Local 137), claims that by virtueof the merger between it and IBT Local 684, and thesubsequent approval of Local 137 as their exclusivebargaining representative by a majority of thebargaining unit employees, it has succeeded to theposition of the now defunct IBT Local 684 withrespect to the above contract, which is therefore abar to the petition herein.The Regional Director found, in accordance withthe contentions of the Employer and the Intervenor,1that Local 137 is not a successor to IBT Local 684,i Teamsters, Chauffeurs, Warehousemen & Helpers Local 684 (Indepen-dent).232 NLRB No. 40essentially because the unit employees were notasked their desires with respect to the merger, butwere merely informed of the merger, after the fact,and asked whether they now wished to have Local137 represent them. The Regional Director alsofound that the Intervenor, contrary to its conten-tions, is not a successor to IBT Local 684 inasmuchas it does not meet the test of continuity of leadershipand representation.While we agree with the latter finding, for thefollowing reasons we find, contrary to the RegionalDirector, that Local 137 is a successor to IBT Local684 and that, accordingly, the above contractconstitutes a bar to the instant petitions.In her decision, the Regional Director has fully setout the facts surrounding the merger of Local 137and IBT Local 684, including the creation of theIntervenor, as well as the procedure used by Local137 in obtaining ratification of the merger from theunit employees. These essential facts are not indispute. Thus, she found that in the spring of 1976some members of IBT Local 684's executive boardbegan examining the possibility of a merger withLocal 137. The merger was discussed by members ofboth boards, and on July 13, 1976, the proposal wasapproved by the International, which determinedthat Local 137 would be the surviving Local withjurisdiction over IBT Local 684's assets, territory, etc.On July 20, 1976, the merger was discussed at thefinal meeting of IBT Local 684's executive board andapproved without any member expressing dissent. Byvirtue of the merger, all of the approximately 900members of IBT Local 684 were transferred to Local137 and issued cards from that Local. Although themembership of the two Locals were not given anopportunity to voice their approval or disapproval ofthe action, it appears that the merger was inaccordance with the International's constitution andhas been duly recorded with the Department ofLabor.At the time of the merger, IBT Local 684 hadcollective-bargaining agreements with some 57 em-ployers, all save 6 of which have since recognizedLocal 137 as the successor to IBT Local 684.Subsequent to the merger, several persons who hadbeen members of the defunct IBT Local 684 filedprotests over the merger with the International. TheInternational later dismissed the protests, affirmingthe validity of the merger under its procedures.However, this dissenter group coalesced into anindependent union, adopting their own constitutionand bylaws and electing their own officers. Thisindependent, designated as Teamsters, Chauffeurs,Warehousemen & Helpers Local 684 (Intervenor)212 FLUHRER BAKERIEShas intervened in these proceedings, claiming it is acontinuation of the defunct IBT Local 684, or at leasta successor, although no longer affiliated with theInternational.Although the Regional Director failed to makespecific findings in this regard, it is clear from therecord that Local 137 has the same national unionaffiliation as IBT Local 684; the same elected officialhas negotiating authority; it has the same negotiationand grievance procedures; and the officers, insignia,membership and executive meeting schedules, mail-ing address, dues and initiation fees, and publica-tions are the same as those of IBT Local 684. Incontrast, Intervenor has a newly adopted anddifferent constitution from IBT Local 684, and, whiletwo of its officers were formerly officers of thedefunct local, the rest of its structure is essentiallydifferent.With respect to Local 137's efforts to obtainratification of the merger from the unit employees,the Regional Director found, in accordance with therecord, that on the morning of October 20, 1976, JoeDavis, previously secretary-treasurer of IBT Local684 and now business representative of Local 137servicing the unit in question, along with one currentand one former employee of the Employer, sched-uled a meeting at a local inn for 6 p.m. that eveningwith the unit employees for the purpose of conduct-ing a vote to determine if they approved of themerger. A list of employees believed to be employedwas prepared and divided among the three. Each ofthem was to contact specific employees and notifythem of the meeting. Eighteen of the 23 unitemployees attended the meeting and marked ballotsin secret which asked the question, "Are you in favorof being represented by Teamsters Local 137?" Afterthe balloting at the meeting, Davis and two otherunion members drove to the Employer's plant whereballots were marked in secret by three employeeswho were working at the time. All ballots werecommingled. The results showed 18 ballots marked"yES," I "NO," and 1 blank ballot.Although the Intervenor argues that the employeeswere not asked whether or not they approved themerger, but only whether they wished to be repre-sented by Local 137 or no union, the Board has held,under similar circumstances, that subsequent ratifi-cation by bargaining unit employees of a perviouslyaccomplished merger is a sufficient basis for findinga successor. Ocean Systems, Inc., 223 NLRB 857, 860(1976).Inasmuch as the record shows that there has beenno substantial irregularity in the procedures utilizedin obtaining ratification, in that the notice wasadequate and all bargaining unit employees weregiven the opportunity to discuss the matter andindicate their desires in secret, and as Local 137 hasdemonstrated that the continuity of the bargainingrepresentative has not been broken because it retainsIBT Local 684's constitutional framework, duesstructure, and elected officials who have authority tonegotiate collective-bargaining agreements and pro-cess grievances, we find that Local 137 is a successorto IBT Local 684 and that, accordingly, the above-referred-to contract is a bar to the petitions herein,which we shall therefore dismiss.ORDERIt is hereby ordered that the petitions filed hereinbe, and they hereby are, dismissed.213